Citation Nr: 0305880	
Decision Date: 03/27/03    Archive Date: 04/08/03

DOCKET NO.  01-06 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire

THE ISSUES

1.  Entitlement to service connection for bilateral sties of 
the eyes, to include as due to exposure to agent orange or 
other toxic agent.

2.  Entitlement to increased initial evaluation in excess of 
10 percent for service-connected tinea pedis, folliculitis, 
which manifests as an active lesion on the left side of the 
chin, and recurrent palmar/plantar pustular psoriasis of the 
hands.

(The issue of entitlement to service connection for a chronic 
adjustment disorder will be the subject of a separate 
decision.)


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The appellant had active service from August 1963 to August 
1969.

This matter comes before the Board on appeal from rating 
decisions of the Manchester, New Hampshire, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  In part, an 
issue of entitlement to service connection for a skin 
disorder, to include as being due to herbicide or other toxic 
agent, was developed.  Service connection on a direct basis 
was granted by rating decision of June 2002.  The veteran has 
disagreed with the assigned evaluation, giving rise to issue 
2 on the title page.  The issue of service connection for a 
skin disorder, however has been granted and is no longer on 
appeal.

The appellant was apprised of the current rating criteria for 
skin disabilities, which became effective on August 30, 2002, 
in the November 2002 Statement of The Case (SOC).

The issue of service connection for a chronic adjustment 
disorder requires additional development and will be the 
subject of a separate decision by the Board.  

It should be added that in Fenderson v. West, 12 Vet. App. 
119 (1999), the Court explained that there was a legal 
distinction between a claim for an "original" rating and an 
"increased" rating claim.  In light of the aforestated legal 
distinction, the Board has reframed the disability rating 
issue on appeal as now delineated on the title page of this 
decision.



FINDINGS OF FACT

1.  The appellant served in Vietnam from March 1965 to 
November 1965.  His duties involved handling petroleum 
products.

2.  The appellant has a current disability of tinea pedis, 
folliculitis, which manifests as an active lesion on the left 
side of the chin, and recurrent palmar/plantar pustular 
psoriasis of the hands.

3.  There is no competent credible evidence of bilateral 
styes of the eyes or other eye disorder, which may be linked 
to Agent Orange or other chemical agent with which the 
appellant may have come in contact during his military 
service.

4.  There is no competent credible evidence to show that any 
current eye disorder which appellant may have is related to 
appellant's military service.

5.  The appellant's tinea pedis disability manifests as 
blistering erythematous rashes bilaterally of the feet, 
especially on the volar aspect of the left heel, measuring 2 
centimeters in diameter, and with multiple vesicular pustules 
in the center of the erythematous base.  On the right heel is 
a 1-centimeter lesion with the same configuration of 
pustules.  There is a 1-centimeter lesion  on the great toe, 
medial aspect, on the right, which is erythematous with a 
blistering center.  There is marked tinea pedis with erythema 
and itching of the volar aspects of both feet extending from 
the heels all the way through the forefoot and into the 
anterior toes.  The appellant's palmar/plantar pustular 
psoriasis manifests as small lichen planus-looking rashes of 
the hands.  The appellant's folliculitis manifests as a 
lesion 0.5 centimeter in size on the left side of appellant's 
chin.

6.  Constant exudation or itching with extensive lesions or 
marked disfigurement have not been more closely approximated.  
Neither has manifestation over 20 to 40 percent of 
appellant's entire body or 20 to 40 percent of affected 
exposed areas; or, systemic therapy such as cortisteroids or 
other immunosuppressive drugs been more closely approximated.
CONCLUSIONS OF LAW

1.  Any recurrent sties of the eyelids have not been shown by 
competent credible evidence to have been incurred in, or 
aggravated by military service nor are sties shown to be 
related to herbicide exposure.  38 U.S.C.A. §§ 1110, 1116, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).  

2.  The requirements for an evaluation in excess of 10 
percent for tinea pedis, folliculitis, which manifests as an 
active lesion on the left side of the chin, and recurrent 
palmar/plantar pustular psoriasis of the hands, have not been 
met.  38 C.F.R. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2002); 38 C.F.R. § 4.118, Diagnostic Code (DC) 7806 
(2002) (in effect prior to August 30, 2002); 67 Fed. Reg. 
49590-49599 (July 31, 2002) (to be codified at 38 C.F.R. 
§ 4.118, DC 7806).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), as codified at 38 U.S.C.A. § 5100 et. 
seq. (West 2002) became law.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2002).  This change in the law is 
potentially applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

However, a recent decision rendered by the United States 
Court of Appeals for the Federal Circuit held that Section 3 
of the VCAA of 2000, dealing with notice and duty to assist 
requirements, does not apply retroactively to any claim filed 
prior to the date of enactment of that Act and not final as 
of that date.  Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002).  Thus, since appellant's claim at issue obviously was 
not final on November 9, 2000, it appears that Section 3 of 
the VCAA, dealing with notice and duty to assist 
requirements, may not be applicable here.

Assuming, arguendo, however, that Section 3 of the VCAA is 
applicable in the instant appeal, after reviewing the record, 
the Board is satisfied that the statutory requirements have 
been met.  In the November 2002 Statement of The Case (SOC), 
the RO informed the appellant of the provisions of the VCAA 
and VA's obligation thereunder.  The SOC listed all of the 
evidence the RO had obtained on behalf of appellant and 
considered and listed in detail VA's duty to assist appellant 
in developing his claim.  Therefore, the RO has complied with 
the notification requirements of the VCAA and the 
implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

As regards the duty to assist, the appellant was provided 
with numerous medical examinations, including an agent orange 
registry examination, and was afforded a hearing before a 
Hearing Review Officer.  The records of all those events have 
been associated with appellant's claim file.  Neither the 
veteran nor his representative has identified any additional 
evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that all relevant facts have been 
properly developed, and that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.  38 C.F.R. §§ 3.159, 3.326(a) (2002).  
Accordingly, the Board may decide the case on the merits.

Factual background

Service medical records reveal that the veteran was seen in 
October 1963 for an infection on his face.  It was treated 
with ointment.  It is not reported to have involved the eyes.  
In December 1964 the veteran was treated for a corneal 
abrasion of the left eye.  He wore a patch, and the abrasion 
seems to have resolved.  On examination for separation the 
eyes were reported to be normal and uncorrected visual acuity 
of 20/20 bilaterally was noted.  There were no references to 
sties noted.

Historically, in August 1999, appellant filed a claim for 
service connection of a skin disability due to exposure to 
agent orange.  Further, appellant submitted statements from 
his mother, wife, and another family member, who related 
their observation of blisters and a rash on appellant's hands 
and feet after his return from Vietnam.

An October 2000 VA medical examination report, dermatology, 
reflects that there were no inflammatory lesions around 
appellant's eyes, or any other abnormalities around his eyes 
or eyelids.  Further, there was no evidence of acne on the 
face.  Diagnosis was that there only was normal skin.  In 
light of appellant's oral history, the examination report 
reflects an unconfirmed possibility of recurrent chalazion 
(stye) of the eyelid.  The examination report reflects that 
such a condition is not connected either to exposure to agent 
orange or fuel.

Another VA medical examination report reflects that a May 
2001 examination revealed blistering erythematous rashes 
bilaterally of the feet, especially on the volvar aspect of 
the left heel, measuring 2 centimeters in diameter, and with 
multiple vesicular pustules in the center of the erythematous 
base.  On the right heel is a 1-centimeter lesion with the 
same configuration of pustiles.  There is a 1-centimeter 
lesion  on the great toe, medial aspect, on the right, which 
is erythematous with a blistering center.  There is marked 
tinea pedis with erythema and itching of the volar aspects of 
both feet extending from the heels all the way through the 
forefoot and into the anterior toes.

The May 2001 examination report revealed a boil, 0.5 
centimeter, on the left side of the chin.  The report also 
noted a prior observation of small lichen planus-looking 
rashes of appellant's hands without active lesions.  
Diagnoses were: 1) tinea pedis, as likely as not originally 
diagnosed in service in February 1967 when appellant was seen 
for athlete's foot, and the May 2001 observation is a 
continuation of the manifestation; 2) folliculitis, which 
currently manifests itself as an active lesion on the left 
side of the chin, which is mildly disfiguring and is a 
continuation of the manifestation for which appellant was 
seen in the service on multiple occasions.

Appellant was examined by a VA medical examiner in May 2002.  
The examination report documents the occasions on which the 
appellant's SMR reflect treatment either for blisters, boils, 
cellulitis on various parts of his body, or tinea pedis.  The 
report also reflects that the May 2002 physical examination 
revealed generalized xerosis on the plantar aspect of the 
arch of the right foot.  There were grouped erythematous 
pustules, approximately seven.  There was mild onycholysis 
and subnungal debris on toenails bilaterally.

Analysis

Service connection may be established for disability 
resulting from injury or disease incurred in service.  38 
U.S.C.A. § 1110 (West 2002).  Present disability resulting 
from disease or injury in service is required to establish 
entitlement to service connection.  Degmetich v. Brown, 104 
F. 3d 1328 (Fed. Cir. 1997).  To establish service connection 
for a disability, there must be competent evidence of a 
current disability (medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2002); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  When making a 
determination of service connection, VA must administer its 
regulations under a broad and liberal interpretation 
consistent with the facts in each case.  38 C.F.R. § 3.303(a) 
(2002).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1112(a)(1) (West 2002); 
38 C.F.R. § 3.303(d) (2002).  Service connection of certain 
specified diseases may, under certain delineated conditions, 
be presumed.

Applicable criteria provide that a veteran who, during active 
military, naval, or air service, served in Vietnam during the 
Vietnam era, shall be presumed to have been exposed during 
such service to a herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  The last date 
on which such a veteran shall be presumed to have been 
exposed to a herbicide agent shall be the last date on which 
he or she served in Vietnam during the Vietnam era.  "Service 
in the Republic of Vietnam" includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of 
Vietnam."  38 C.F.R. § 3.307(a)(6)(iii) (2002), and the 
"Veterans Education and Benefits Expansion Act of 2001," Pub 
L. No. 107-103, 115 Stat. 976 (2001).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116 (West 2002), 38 C.F.R. § 3.307(a)(6)(iii) (2002) are 
met, even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 U.S.C.A. § 1113 (West 2002); 38 C.F.R. § 
3.307(d) (2002) are also satisfied: chloracne or other 
acneform diseases consistent with chloracne, Type II diabetes 
mellitus, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy (defined 
as transient peripheral neuropathy that appears within weeks 
or months of exposure to an herbicide agent and resolves 
within two years of the date of onset), porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e) (2002).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-41,449, and 61 
Fed. Reg. 57, 586-57, 589 (1996); Notice, 64 Fed. Reg. 59, 
232- 243 (Nov. 2, 1999).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection for disability due to Agent Orange 
exposure with proof of direct causation.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 
40, 44 (1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998); See 
Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, the 
presumption is not the sole method by which an applicant may 
show causation, and thereby establish service connection.

In light of his service in Vietnam, appellant is presumed to 
have been exposed to agent orange.  38 U.S.C.A. § 1116(f) 
(West 2002).  Nonetheless, as noted above, the possible eye 
disorder with which appellant has been diagnosed is not 
listed among the diseases for which service connection may be 
presumed as a result of exposure to agent orange.  Therefore, 
service connection for appellant's possible recurrent 
chalazion eye disorder may not be presumed.  38 C.F.R. 
§ 3.309 (2002). Parenthetically, the Board notes that, 
initially, appellant claimed service connection of his tinea 
pedis, folliculitis, and palmar/plantar pustular psoriasis 
disabilities on the basis of Agent Orange and fuel exposure.  
As appellant was granted direct service connection for these 
disabilities, that issue now is moot.  

As regards direct service connection for appellant's eye 
disorder, appellant's SMR reflect that there are no findings, 
complaints, or treatment, for sties of the eyes.  Further, 
the October 2000 medical examination report reveals that any 
current eye disorder which appellant may have is not related 
to this military service, to include handling fuel.  
Therefore, the preponderance of the evidence is against the 
granting of service connection.  The evidence is not in 
equipoise so as to apply the benefit of the doubt rule.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002).

The Board now will address the evaluation of appellant's 
service-connected skin disabilities.

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate DCs identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991 and Supp. 2002); 38 C.F.R. Part 
4 (2002).  All potentially applicable regulations must be 
applied, Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
including 38 C.F.R. §§ 4.1, 4.2, and 4.10, which require 
review of the entire history with an emphasis on the effects 
of disability, particularly on limitation of ordinary 
activity and lack of usefulness.  Not all disabilities will 
show all the specified rating criteria but coordination of 
the rating with functional impairment is required.  38 C.F.R. 
§ 4.21 (2002).  The higher of two evaluations will be 
assigned if the disability more closely approximates the 
criteria for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7 (2002).  Consideration may not be 
given to factors wholly outside the rating criteria.  Massey 
v. Brown, 7 Vet. App. 204, 208 (1994) (citing Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992)).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
present disability level is the primary concern, and past 
medical reports do not take precedence over current findings.  
Id.  The Board considers the applicability of a higher rating 
for the entire period in which the appeal has been pending.  
Id; Powell v. West, 13 Vet. App. 31, 35 (1999); see also 
Fenderson, 12 Vet. App. at 126.

The Board finds that appellant is appropriately evaluated 
under either the pre-August 30, 2002, or August 30, 2002, 
criteria.  Under the pre-August 30, 2002, criteria, 
appellant's disability would be rated analogously under DC 
7806, eczema.  38 C.F.R. §§ 4.20, 4.118 (2002) (in effect 
prior to August 30, 2002).  DC 7806 provides that a skin 
disability similar to appellant's qualifies for an evaluation 
of 10 percent if it is manifested by exfoliation, exudation, 
or itching, if involving an exposed surface or extensive 
area.  Appellant's tinea pedis is manifested by exudation but 
the feet are not an exposed area.  The description as 
reflected in the medical examination report, however, does 
reasonably support an inference that it is extensive.  
Appellant's palmar/ plantar pustular psoriasis disability, 
while not in an eruptive state during the most recent 
examination, does manifest on an exposed area during its 
eruptive state.  Similarly, appellant's folliculitis, which 
manifests as a lesion on the left side of his chin, is on an 
exposed area.  Therefore, appellant's service-connected skin 
disability more closely approximates that of a 10 percent 
evaluation than a 0 percent evaluation.  38 C.F.R. §§ 4.7 
(2002); 38 C.F.R. § 4.118, DC 7806 (2002) (in effect prior to 
August 30, 2002).  A higher evaluation of 30 percent is not 
warranted because appellant's skin disability does not 
manifest constant exudation, itching, extensive lesions, or 
marked disfigurement.  His disability is recurrent as opposed 
to constant, and the medical examination report describes the 
lesion on his chin as mildly disfiguring.  Id.  As such, it 
does not meet the criteria for a separate rating for 
disfigurement under DC 7800.

The Board finds likewise under the current scheduler criteria 
for rating skin disabilities.  Current criteria rate tinea 
pedis and tinea barbae of the beard under DC 7813.  38 C.F.R. 
§ 4.118 (August 30, 2002).  DC 7813, however, provides that 
these disabilities be evaluated as disfigurement of the head, 
face, or neck, under DC 7800, scars under DCs 7801-7805, or 
as dermatitis, DC 7806, depending upon the predominant 
disability.  Given the description of appellant's 
disabilities in the medical examination reports, the Board 
finds he more closely approximates the criteria of DC 7806, 
dermatitis or eczema.

DC 7806 provides that a disability which manifests on at 
least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent, but less than 20 percent, of 
exposed areas affected, or intermittent systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
for a total duration of less than six weeks during the past 
12-month period, qualifies for an evaluation of 10 percent.  
The description of appellant's tinea pedis reasonably 
suggests that it covers at least 5 percent of his feet and 
may well exceed 20 percent, but it is not on an exposed area.  
Neither has appellant's treatment included any intermittent 
systemic therapy such as corticosteroids or immunosuppressive 
drugs.  Thus, appellant's tinea pedis, assessed alone, more 
closely approximates an evaluation of 0 percent than 10 
percent.

The description of appellant's palmar/ plantar pustular 
psoriasis disability, during its eruptive state, reasonably 
suggests manifestation on at least 5 percent of his hands, 
which is an exposed area, as is the folliculitis lesion on 
appellant's chin.  Therefore, appellant's skin disability, as 
manifested by palmar/ plantar pustular psoriasis of his hands 
and his folliculitis lesion on his chin, more closely 
approximates an evaluation of 10 percent than 0 percent.  
38 C.F.R. § 3.102, DC 7806 (August 30, 2002).  The Board 
notes that the lesion on the left side of appellant's chin 
lacks only 0.1 of a centimeter in size to qualify for a 10 
percent evaluation as a disfigurement of the head, face, or 
neck, on its own.  DC 7800 provides that a disfigurement of 
the head, face, or neck, with one characteristic of 
disfigurement, qualifies for an evaluation of 10 percent.  
38 C.F.R. § 4.118, DC 7800 (August 30, 2002).  One of the 
eight characteristics of disfigurement is a scar at least 
one-quarter inch (0.6 centimeter) wide at widest part.  Id., 
Note 1.  The examination report reflects that the lesion on 
appellant's chin is 0.5 centimeter in diameter.  Thus, when 
the particulars of appellant's skin disability and the impact 
on his earning capacity are assessed, appellant's disability 
picture more closely approximates that of an evaluation of 10 
percent, but no more under DC 7806.  38 C.F.R. § 4.1 (2002); 
38 C.F.R. § 4.118, DC 7806 (August 30, 2002).

A higher evaluation of 30 percent is not warranted because 
appellant's skin disability does not manifest on 20 to 40 
percent of his entire body or 20 to 40 percent of the exposed 
areas affected, nor has appellant's treatment included any 
intermittent systemic therapy such as corticosteroids or 
immunosuppressive drugs.  38 C.F.R. § 4.118, DC 7806 (August 
30, 2002).

Accordingly, appellant is appropriately and reasonably rated 
as 10 percent disabling for his service-connected skin 
disabilities.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 4.1 (2002); 38 C.F.R. § 4.118, DC 7806 (2002) (in 
effect prior to August 30, 2002); and future 38 C.F.R. 
§ 4.118, DC 7806 (in effect on and after August 30, 2002).


CONTINUED ON FOLLOWING PAGE


ORDER

Entitlement to service connection for bilateral sties, to 
include due to exposure to Agent Orange or other toxic agent 
is denied.

Entitlement to increased initial evaluation in excess of 10 
percent for tinea pedis, folliculitis, which manifests as an 
active lesion on the left side of the chin, and recurrent 
palmar/plantar pustular psoriasis of the hands, is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

